Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31-42 are currently pending with claims 1-30 being cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the fumed inorganic particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-36, and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0145468 to Pekala et al. (hereinafter “Pekala”) in view of US 2015/0030933 to Goetzen et al. (hereinafter “Goetzen”). 
Pekala discloses a separator for a lithium secondary battery, comprising a Teklon Gold polyolefin membrane and a porous coating layer formed on at least one surface of the polyolefin membrane (paragraph 80, comparative example 10).  The porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina which is commercially available under the trade name of CAB-O-SPERSE PG 008 from Cabot (paragraph 80).  Hence, a mean aggregate size of about 100 to 300 nm and a specific aggregate size of 50 to 225 m2/g would be present as like material has like property.  The separator has a thickness of 14.4 microns, a Gurley value of 348 sec, the MD and TD shrinkage after 1 hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80), indicating an in-plane dimensional stability above the melting point of the polyolefin membrane.   
The battery separator coated with an inorganic alumina layer as shown in comparative example 10 has higher electrical resistance than the inorganic material filled microporous films presented in table 1.  However, all of them exhibit in-plane dimensional stability above the melting point of the polyolefin membrane.  Example 10 teaches away from a battery separator comprising an inorganic filled microporous polyolefin membrane; however, there is no particular restriction on modification of the inorganic alumina layer.  
Pekala does not specifically disclose the porous coating layer further including boehmite and an inorganic acid.  
2/g (paragraphs 26 and 27).  The inorganic particles are treated with an inorganic acid such as boric acid to promote their dispersibility in solvents, thereby providing the production of a homogeneously porous and defect-free separator (paragraphs 29 and 32).  The polymeric binder comprises a block copolymer having at least three or more polymer blocks (paragraph 38).  A ratio of the inorganic particles to the polymeric binder is in a range from 1.5:1 to 20:1 (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add boehmite disclosed in Goetzen in the porous coating layer disclosed in Pekala motivated by the desire to provide higher porosity and thus higher surface area.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic particles disclosed in Pekala treated with an inorganic acid disclosed in Goetzen motivated by the desire to enhance dispersibility of the inorganic particles in solvents, thereby providing the production of a homogeneously porous and defect-free separator. 

Claims 31-36, and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2012 049052 (hereinafter “JP’052”) in view of Goetzen. 
JP’052 discloses a separator for a lithium secondary battery, comprising a porous resin film and each side of the resin film provided with a porous heat-resistant layer (A) and a porous heat resistant layer (B) (paragraph 16).  The porous heat resistant layer A comprises inorganic fine particles and a resin binder (paragraphs 21 and 25).  The inorganic fine particles includes silica, alumina, titania and/or boehmite (paragraph 21).  The resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  
The porous heat resistant layer (B) is obtained from a composition comprising resin fine particles and a resin binder (paragraph 36). 
The separator has a shrinkage of less than 5% in either of its in-plane axes at 200oC, indicating an in-plane dimensional stability above the melting point of the polyolefin membrane (paragraph 112).     
JP’052 does not specifically disclose the porous heat resistant layer (A) further comprising an inorganic acid.  
Goetzen, however, discloses a separator for a lithium ion battery comprising a microporous polyolefin film and a porous coating layer formed on at least one 2/g (paragraphs 26 and 27).  The inorganic particles are treated with an inorganic acid such as boric acid to promote their dispersibility in solvents, thereby providing the production of a homogeneously porous and defect-free separator (paragraphs 29 and 32).  The polymeric binder comprises a block copolymer having at least three or more polymer blocks (paragraph 38).  A ratio of the inorganic particles to the polymeric binder is in a range from 1.5:1 to 20:1 (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic fine particles disclosed in JP’052 treated with an inorganic acid disclosed in Goetzen motivated by the desire to enhance dispersibility of the inorganic particles in solvents, thereby providing the production of a homogeneously porous and defect-free separator. 
As to claims 32-34, JP’052 discloses that the inorganic fine particles includes silica, alumina, titania and/or boehmite (paragraph 21).  
As to claims 35 and 36, JP’052 does not explicitly disclose the inorganic fine particles comprising fumed particles having a mean aggregate size of about 100 to 300 nm and a specific surface area of about 50 to 225 m2/g.  
Goetzen, however, discloses a separator for a lithium ion battery comprising a microporous polyolefin film and a porous coating layer formed on at least one 2/g (paragraphs 26 and 27).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add the fumed inorganic particles disclosed in Goetzen in the JP’052 porous heat resistant layer A motivated by the desire to desire to provide higher porosity and thus higher surface area.  
As to claims 40 and 41, JP’052 discloses that the resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP JP’052 in view of Goetzen as applied to claim 31 above, further in view of US 5,948,557 to Ondeck et al. (Ondeck). 
JP’052 does not explicitly disclose the porous resin film comprising a polyolefin matrix and colloidal inorganic particles distributed therein. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a microporous polyolefin membrane disclosed in Ondeck for the porous resin film of JP’052 motivated by the desire to obtain low electrical resistance for improved cycling and charge performance in a lithium battery.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,847,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,975,208 disclose each and every limitation of the claims of the current application except for a specific surface area of the fumed inorganic particles of 50 to 225 m2/g.  
It appears that the fumed inorganic particles used in the U.S. Patent No. 9,847,519 and the claimed invention are identical. Hence, the examiner takes the position that the specific surface area of 50 to 225 m2/g would be present as like material has like property.  

Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,975,208.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,975,208 fully encompass the claims of the current application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788